

Exhibit 10.1


FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of October 18, 2017, by and between JPMORGAN CHASE BANK,
N.A., (“JPMorgan”) as Administrative Agent (in such capacity, “Administrative
Agent”), the Lenders party hereto (each a “Lender” and collectively, the
“Lenders”) including JPMorgan in its capacity as a Lender, the Loan Parties
party hereto and THE MEET GROUP, INC., a Delaware corporation (“Borrower”).
RECITALS
A.Administrative Agent, Lenders, the Loan Parties and Borrower have entered into
that certain Amended and Restated Credit Agreement dated as of September 18,
2017 (as amended from time to time, the “Credit Agreement”).
B.Lenders have extended credit to Borrower for the purposes permitted in the
Credit Agreement.
C.The Borrower, the Loan Parties, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.
2.Amendments to Credit Agreement.
2.1    Section 1.01 (Defined Terms). Section 1.01 of the Credit Agreement is
hereby amended and restated by amending and restating the definition of “EBITDA”
as follows:
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such
period, (v) any other non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Net Income in a prior
period and (vi) any non-recurring fees, cash charges and other cash expenses
(including severance costs) made or incurred in connection with the Transactions
(and the Lovoo Acquisition) that are paid or otherwise accounted for within 90
days of the consummation of the Transactions (and the Lovoo Acquisition) in an
amount not to exceed $1,000,000, minus (b) without duplication and to the extent
included in Net Income, any extraordinary gains and any non-cash items of income
for such period, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, provided that, for the purposes of
calculating EBITDA for any period of four consecutive Fiscal Quarters (each, a
“Reference Period”) pursuant to any determination of the Total Leverage Ratio or
the Fixed Charge Coverage Ratio, (x) if at any time during such Reference Period
any Loan Party shall have sold or otherwise divested of any assets or stock in
any Subsidiary, the EBITDA for such Reference Period shall be reduced by an
amount equal to the EBITDA (if positive) attributable to such assets or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Reference Period and (y) if during such Reference Period a Loan Party
shall have consummated a Permitted Acquisition, including without limitation the
Acquisition of Skout, LLC, the Acquisition of Tagged and the Lovoo Acquisition,
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Acquisition occurred on the first day of such
Reference Period.


WEST\278426376.2



--------------------------------------------------------------------------------





2.2    Section 1.01 (Defined Terms). Section 1.01 of the Credit Agreement is
hereby amended and restated by adding the definition of “Lovoo Holdings
Intercompany Investment”, “Lovoo Holdings Intercompany Loan” and “Reference
Period”, as follows:
“Lovoo Holdings Intercompany Investment” means an equity investment by the
Borrower in Lovoo Holdings made on the Delayed Draw Term Loan Effective Date in
an amount not to exceed $25,000,000.
“Lovoo Holdings Intercompany Loan” means an intercompany loan made by the
Borrower to Lovoo Holdings on the Delayed Draw Term Loan Effective Date in an
aggregate principal amount not to exceed $50,000,000.
“Reference Period” has the meaning assigned to such term in the definition of
“Consolidated EBITDA”.
2.3    Section 6.04 (Investments, Loans, Advances, Guarantees and Acquisitions).
Section 6.04 of the Credit Agreement is hereby amended and restated by amending
and restating clauses (d) and (e) thereof as follows:
(d)investments by the Borrowers and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (i) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary and a
Foreign Holdco referred to in Section 5.14), (ii) the aggregate amount of
investments (other than the Lovoo Holdings Intercompany Investment) by Loan
Parties in Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under Section 6.04(e) (other than the Lovoo
Holdings Intercompany Loan) and outstanding Guarantees permitted under Section
6.04(f)) shall not exceed $250,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs) and (iii) the Lovoo
Holdings Intercompany Investment;
(e)loans or advances made by any Loan Party to any Subsidiary and made by any
Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Security Agreement, (ii) the amount of such loans and
advances (other than the Lovoo Holdings Intercompany Loan) made by Loan Parties
to Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under Section 6.04(d) (other than the Lovoo Holdings Intercompany
Investment)and outstanding Guarantees permitted under Section 6.04(e)) shall not
exceed $250,000 at any time outstanding (in each case determined without regard
to any write-downs or write-offs) and (iii) the Lovoo Holdings Intercompany
Loan; provided that such Lovoo Holdings Intercompany Loan shall be evidenced by
a promissory note in form and substance satisfactory to the Administrative Agent
and such promissory note shall be pledged as security for the Secured
Obligations by the Borrower and delivered to the Administrative Agent pursuant
to the terms of the Security Agreement;
2.4    Section 6.13 (Negative Pledge). The Credit Agreement is hereby amended
and restated to add a new Section 6.13 as follows:
6.13    Negative Pledge. No Loan Party will, nor will it permit any Subsidiary
to, directly or indirectly,
enter into or suffer to exist any Lien or any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of the property or
assets of Lovoo Holdings or Lovoo.
3.    Limitation of Amendment.
3.1    The amendments set forth in Section 2 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Administrative Agent or any Lender may now have or may
have in the future under or in connection with any Loan Document.


WEST\278426376.2



--------------------------------------------------------------------------------





3.2    This Amendment shall be construed in connection with and as part of the
Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4.Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties
contained in the Loan Documents are true, accurate and complete in all material
respects as of the date hereof (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b) no Event of Default has occurred and is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to
perform its obligations under the Credit Agreement, as amended by this
Amendment;
4.3    The organizational documents of Borrower delivered to Administrative
Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by
Borrower of its obligations under the Credit Agreement, as amended by this
Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by
Borrower of its obligations under the Credit Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by
Borrower of its obligations under the Credit Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, liquidation, moratorium or other similar laws of general
application and equitable principles relating to or affecting creditors’ rights.
5.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
6.Effectiveness. This Amendment shall become effective as of the date first
written above only upon satisfaction in full in the discretion of the
Administrative Agent of each of the following conditions (the “First Amendment
Effective Date”):
6.1    The Administrative Agent shall have received a copy of this Amendment
duly executed
and delivered by all of the Lenders, the Borrower, each other Loan Party and the
Administrative Agent;
6.2    The representations and warranties of or on behalf of the Loan Parties in
this Amendment
are true, accurate and complete (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date) on and as of the First Amendment Effective Date;


WEST\278426376.2



--------------------------------------------------------------------------------





6.3    The Loan Parties shall have paid all outstanding costs and expenses owed
to the
Administrative Agent pursuant to Section 9.03 of the Credit Agreement,
including, without limitation, all reasonable fees, charges and disbursements of
counsel for the Administrative Agent;
6.4    The Administrative Agent shall have received all other documents,
opinions or materials
requested by the Administrative Agent, including, without limitation a
promissory note evidencing the Lovoo Holdings Intercompany Loan, in each case,
in form and substance reasonably acceptable to the Agent.
7.Ratification, etc. Except as expressly amended or otherwise modified hereby,
the Credit Agreement, each other Loan Document and all documents, instruments
and agreements related thereto are hereby ratified and confirmed in all respects
and shall continue in full force and effect. This Amendment shall constitute a
Loan Document. The Loan Parties hereby ratify and reaffirm the validity and
enforceability of all of the Liens and security interests heretofore granted and
pledged by the Loan Parties pursuant to the Loan Documents to which it is a
party to the Administrative Agent, on behalf and for the benefit of the Lenders,
as collateral security for the Secured Obligations, and acknowledge that all of
such Liens and security interests, granted, pledged or otherwise created as
security for the Secured Obligations continue to be and remain collateral
security for the Secured Obligations from and after the First Amendment
Effective Date.
8.Reference to and Effect on the Credit Agreement.
8.1    Upon the effectiveness of this Amendment, (A) each reference in the
Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
shall mean and be a reference to the Credit Agreement as amended or otherwise
modified hereby and (B) each reference in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended or otherwise
modified hereby.
8.2    Except as specifically waived, amended or otherwise modified above, the
terms and
conditions of the Credit Agreement and any other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect and are hereby ratified and confirmed.
8.3    The execution, delivery and effectiveness of this Amendment shall not
operate as a
waiver of any right, power or remedy of any Lender under the Credit Agreement or
any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, in each case except
as specifically set forth herein.
9.RELEASE. IN CONSIDERATION OF THIS AMENDMENT, THE LOAN PARTIES HEREBY
IRREVOCABLY RELEASE AND FOREVER DISCHARGE THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES OF ACTION WHATSOEVER WHICH ANY LOAN
PARTY MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE FIRST AMENDMENT EFFECTIVE
DATE AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN, LIQUIDATED
OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF
EVERY NATURE AND EXTENT WHATSOEVER (COLLECTIVELY, “CLAIMS”) WITH RESPECT TO THE
LOAN DOCUMENTS, OTHER THAN ANY CLAIM ARISING SOLELY OUT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH RELEASED PERSON.
10.Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, but giving effect to
federal laws applicable to national banks.
[Balance of Page Intentionally Left Blank]


WEST\278426376.2



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.


THE MEET GROUP, INC., as Borrower


By: /s/ David Clark
Name: David Clark
Title: Chief Financial Officer




SKOUT, LLC, as a Loan Guarantor


By: /s/ David Clark
Name: David Clark
Title: Chief Financial Officer




IFWE, INC., as a Loan Guarantor


By: /s/ David Clark
Name: David Clark
Title: Chief Financial Officer




COLLECTED LABS LLC, as a Loan Guarantor


By: /s/ David Clark
Name: David Clark
Title: Chief Financial Officer




STIG, LLC, as a Loan Guarantor


By: /s/ David Clark
Name: David Clark
Title: Chief Financial Officer




HI5 INC., as a Loan Guarantor


By: /s/ David Clark
Name: David Clark
Title: Chief Financial Officer






[Signature Page to First Amendment to Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, the
Swingline Lender and Issuing Bank


By: /s/ William Horstman
Name: William Horstman
Title: Authorized Officer




JPMORGAN CHASE BANK, N.A., as Lender


By: /s/ William Horstman
Name: William Horstman
Title: Authorized Officer





































































[Signature Page to First Amendment to Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




SILICON VALLEY BANK, as a Lender


By: /s/ Frank Caroccia
Name: Frank Caroccia
Title: Vice President






















































































[Signature Page to First Amendment to Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------




CADENCE BANK, N.A.


By: /s/ Henry Farley
Name: Henry Farley
Title: Assistant Vice President






















































































[Signature Page to First Amendment to Amended and Restated Credit Agreement]




--------------------------------------------------------------------------------










KEYBANK NATIONAL ASSOCIATION


By: /s/ Robert D. Kane Jr.
Name: Robert D. Kane Jr.
Title: Market President


















































[Signature Page to First Amendment to Amended and Restated Credit Agreement]


